Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-KSB of Sinoenergy Corporation (the “Company”) for the year ended September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bo Huang, the Chief Executive Officer, and I, Shiao Ming Sheng, the Chief Financial Officer, of the Company, do hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief that: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. December 29, 2009 /s/ Bo Huang Bo Huang Chief Executive Officer /s/ Shiao Ming Sheng Shiao Ming Sheng Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished solely to accompany the Report pursuant to 18 U.S.C. section 1350 and is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
